DETAILED ACTION
This action is in response to the remarks submitted in 3/01/2022. Claims 1, 8 and 18 were amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because: 
Figure 5 is still blurred and unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical Concepts” (including mathematical relationships, formulas or equations and calculations), and “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
“select, based on a value of at least one setting in the set of electrical stimulation settings, a volume of activation estimation model from a plurality of separate volume of activation estimation models available to the system” (the simulation settings and volume of activation model correspond to mathematical relationships, and the selection corresponds to an evaluation and jugdment),
“apply the set of electrical stimulation settings to the selected volume of activation estimation model to determine an estimated volume of activation” (mathematical calculations); 
Claim 8:
“wherein each of the sets of electrical stimulation settings comprises a one of the different values, or a value in a one of the different ranges of values, of the particular electrical stimulation setting” (mathematical relationships); 
“generate a different volume of activation estimation model from a non-linear neural element model for each of the different values, or the different ranges of values, of the particular electrical stimulation setting and using the electric field data and a one of the plurality of sets of electrical stimulation settings containing that respective value, or the value in the respective range of values, wherein the volume of activation estimation model either 1) is generated using machine learning, 2) includes only linear equations generated based on observed functioning of the non-linear neural element model that uses differential equations, or 3) does not use more than one differential equation” (mathematical calculations); 
Claim 18:
“select, based on the selected patient anatomical structure, a volume of activation estimation model from a plurality of separate volume of activation estimation models available to the system” (the volume of activation models correspond to mathematical relationships, and the selection corresponds to an evaluation and jugdment); 
“apply the set of electrical stimulation settings to the selected volume of activation estimation model to determine an estimated volume of activation” (mathematical calculations). 

Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites the additional elements: Claims 1, 8 and 18 recite “a processor” to perform the claimed process.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP 2106.05(b) I). This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). Further, claims 1 and 18 recite “output an indication of the estimated volume of activation”, which amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h) vi- “displaying certain results of the collection and analysis”).
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “processor”, and “output an indication of the estimated volume of activation” amount to a generic computer component (see MPEP 2106.05(b) I) and no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), in addition to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPE 2106.05(h)- “displaying certain results of the collection and analysis”). Moreover, claims 1, 8 and 18 recite the following limitations, which are considered a well-understood, routine and conventional limitations (see MPEP 2106.05(d)): 
Claim 1:
“receive a set of electrical stimulation settings for use with a leadwire” (see MPEP 2106.05(d) II (i)- this limitation is receiving/gathering data over a network);
 “initiate a signal to convey the set of electrical stimulation settings to an implanted pulse generator to transmit signals via a leadwire for stimulation of patient tissue according to the set of electrical stimulation settings” (see MPEP 2106.05(d) II (i)- this limitation is transmitting a signal/data over a network);
Claim 8:
“receive electric field data and a plurality of sets of electrical stimulation settings for use with a leadwire” (see MPEP 2106.05(d) II (i) - this limitation is receiving/gathering data over a network);
Claim 18:
“receive a selection of a patient anatomical structure and a set of electrical stimulation settings for use with a directional leadwire to stimulate a selected patient anatomical structure” (see MPEP 2106.05(d) II (i) - this limitation is receiving/gathering data over a network);
“initiate a signal to convey the set of electrical stimulation settings to an implanted pulse generator to transmit signals via a leadwire for stimulation of patient tissue according to the set of electrical stimulation settings” (see MPEP 2106.05(d) II (i)- this limitation is transmitting a signal/data over a network).
The claims are not patent eligible.
Dependent claim(s) 2-7, 9-17, 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
Claim 2: this claim recites mathematical relationships/values,
Claim 3: this claim recites mathematical calculations,
Claim 4: this claim recites mathematical relationships/values,
Claim 5: this claim recites mathematical relationships,
Claim 6: this claim recites mathematical relationships,
Claim 7: this claim recites mathematical relationships,
Claim 9: this claim recites mathematical relationships/values,
Claim 10: this claim recites mathematical relationships/values,
Claim 11: this claim recites mathematical relationships/values
Claim 12: this claim recites mathematical relationships/values,
Claim 13: this claim recites mathematical relationships/values,
Claim 14: this claim recites mathematical relationships/equations,
Claim 15: this claim recites mathematical relationships/values,
Claim 16: this claim recites mathematical relationships/equations,
Claim 17: this claim recites mathematical relationships,
Claim 19: this claim recites mathematical relationships/values,
Claim 20: this claim recites mathematical relationships/calculations.
Viewed as a whole, these claims are also directed to mathematical concepts, and there are no additional claim element(s) to provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaturvedi (NPL (Submitted in IDS): “Development of Accurate Computational Models for Patient-Specific Deep Brain Stimulation”, January 2012- hereinafter Chaturvedi) in view of Mangiameli et al (NPL: “Model selection for medical diagnosis decision support systems”, 2002- hereinafter Mangiameli).
Referring to Claim 1, Chaturvedi teaches a system for estimating a volume of activation using a set of electrical stimulation settings, the system comprising: 
a processor configured to: 
receive a set of electrical stimulation settings for use with a leadwire (see page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore the stimulation parameters correspond to the ‘electrical stimulation settings’);
select, based on a value of at least one setting in the set of electrical stimulation settings, a volume of activation estimation model from a plurality of separate volume of activation estimation models available to the system (see page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue. Moreover, it can be seen at page 1 that these parameters are voltage, pulse width and frequency which are numeric values, “These systems can be stimulated with thousands of different parameter combinations (e.g.,voltage, pulse width, frequency)”, therefore each model is selected according to the value of the settings); 
apply the set of electrical stimulation settings to the selected volume of activation estimation model to determine an estimated volume of activation (see page 13 section 1.5: Chaturvedi teaches models to estimate activation of neural tissue surrounding the electrode. Therefore, the data and settings are applied); 
output an indication of the estimated volume of activation (see page xx; Chaturvedi teaches an artificial neural network (ANN)-based predictor function that could also estimate volumes of tissue activated (VTAs) for multiple electrode geometries and multi-contact stimulation configurations without needing explicit computer simulations. Collectively, the analysis of these different components gave us the methodology and the tools to accurately predict neural activation by DBS on a patient-specific basis. Moreover, at page 89 fig. 4.2, Chaturvedi show active regions); and 
initiate a signal to convey the set of electrical stimulation settings to an implanted pulse generator to transmit signals via a leadwire for stimulation of patient tissue according to the set of electrical stimulation settings (see page 26: Chaturvedi teaches “[s]timulus pulses were delivered through the DBS electrode with a 0.7 V, 5 Hz, 60μs pulse-width waveform, generated by a Medtronic Itrel II implantable pulse generator”. Also, at page 26, Figure 2.2, shows the comparison between in-vitro experiment (B) and the computer model (C) using stimulation parameters (A), therefore, this corresponds to the claimed limitation).
Even though Chaturvedi implicitly teaches selection of a volume of activation estimation model from a plurality of separate volume of activation estimation models, Mangiameli further teaches it, as it can be seen for example at page 248, last paragraph at left column: “[t]he purpose of this research is to investigate the choice of a model (be it single or aggregate) for medical diagnostic decision support systems. We compare the diagnostic accuracy of 23 single models, two diverse bagging models and 23 baseline bagging models, across five medical data sets”; and further at 257, last paragraph at left column “Our research is directed at model selection issues to find the most accurate starting point for an MDSS implementation”.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Chaturvedi with the above teachings of Mangiameli by executing a machine learning module for outputting data of a first module that determines an activation status for each of a plurality of neural elements, as taught by Chaturvedi, wherein the model is selected from a plurality of models, as taught by Mangiameli. The modification would have been obvious because one of ordinary skill in the art would be motivated to understand how model selection affects the accuracy as suggested by Mangiameli at Introduction.

Referring to Claim 2, the combination of Chaturvedi and Mangiameli teaches the system of claim 1, wherein the set of electrical stimulation settings are for use with a directional leadwire (see Chaturvedi at page 122 top paragraph: “Directional electrodes may focus stimulation towards targeted regions of the brain, and the analyses required to determine their usability can be accomplished through computational modeling”).

Referring to Claim 3, the combination of Chaturvedi and Mangiameli teaches the system of claim 1, wherein applying the set of electrical stimulation settings comprises applying the set of electrical stimulation settings to the selected volume of activation estimation model to determine a value for each of one of more locations for each of a plurality of neural elements (see Chaturvedi at page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore electric field models and the stimulation parameters correspond to the ‘electric field data and electrical stimulation settings’, and the response of the surrounding tissue to the ‘value for each of one of more locations for each of a plurality of neural elements’).

Referring to Claim 4, the combination of Chaturvedi and Mangiameli teaches the system of claim 1, wherein the at least one setting comprises a pulse width (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98).

Referring to Claim 5, the combination of Chaturvedi and Mangiameli teaches the system of claim 4, wherein the plurality of separate volume of activation estimation models comprises separate volume of activation estimation models for each of a plurality of pulse widths or pulse width ranges (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98).

Referring to Claim 6, the combination of Chaturvedi and Mangiameli teaches The system of claim 4, wherein the plurality of separate volume of activation estimation models comprises separate volume of activation estimation models for each of a plurality of different pulse width combinations (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98).

Referring to Claim 7, the combination of Chaturvedi and Mangiameli teaches the system of claim 1, wherein the at least one setting comprises a leadwire arrangement parameter (see Chaturvedi at page 68: “At each electrode location, contacts 2 and 3 were set to ± 5 mA (1 mA increments). Next, we determined the maximum average activation of our therapeutic targets (percent GPi axons and STN neurons) with no IC activation at each lead location (Fig. 3.5). Not surprisingly, as the electrode was placed farther away from the IC fibers of passage (i.e., more medial and/or posterior), we observed a higher therapeutic selectivity, up to a maximum average of 81%. Interestingly, current steering can achieve a similar therapeutic activation at many different electrode locations).

Referring to Claim 18, Chaturvedi teaches a system for estimating a volume of activation using a set of electrical stimulation settings, the system comprising: 
a processor configured to: 
receive a selection of a patient anatomical structure and a set of electrical stimulation settings for use with a directional leadwire to stimulate the selected patient anatomical structure (see page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore the stimulation parameters correspond to the ‘electrical stimulation settings’. Furthermore, bottom of page 21- top of page 22 recites “Pre- and post-operative T1 images were used to position and align 3D surfaces representing anatomical nuclei of interest (e.g., thalamus and STN), as well as to determine the position of the DBS electrode within the patient’s brain”, which means that the nuclei of interest is the thalamus and STN, which are patient anatomical structure. Also Chaturvedi at page 122 top paragraph: “Directional electrodes may focus stimulation towards targeted regions of the brain, and the analyses required to determine their usability can be accomplished through computational modeling”); 
select, based on the selected patient anatomical structure, a volume of activation estimation model from a plurality of separate volume of activation estimation models available to the system (see page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore each model is selected according to the settings. Further, at page 55, top paragraph: “[t]he anatomical nuclei, DTI dataset, and virtual electrode position were loaded into a common 3D visualization and simulation environment for analysis); 
apply the set of electrical stimulation settings to the selected volume of activation estimation model to determine an estimated volume of activation (see page 13 section 1.5: Chaturvedi teaches models to estimate activation of neural tissue surrounding the electrode. Therefore, the data and settings are applied); 
output an indication of the estimated volume of activation (see page xx; Chaturvedi teaches an artificial neural network (ANN)-based predictor function that could also estimate volumes of tissue activated (VTAs) for multiple electrode geometries and multi-contact stimulation configurations without needing explicit computer simulations. Collectively, the analysis of these different components gave us the methodology and the tools to accurately predict neural activation by DBS on a patient-specific basis. Moreover, at page 89 fig. 4.2, Chaturvedi show active regions; and 
initiate a signal to convey the set of electrical stimulation settings to an implanted pulse generator to transmit signals via a leadwire for stimulation of patient tissue according to the set of electrical stimulation settings (see page 26: Chaturvedi teaches “[s]timulus pulses were delivered through the DBS electrode with a 0.7 V, 5 Hz, 60μs pulse-width waveform, generated by a Medtronic Itrel II implantable pulse generator”. Also, at page 26, Figure 2.2, shows the comparison between in-vitro experiment (B) and the computer model (C) using stimulation parameters (A), therefore, this corresponds to the claimed limitation).
Even though Chaturvedi implicitly teaches selection of a volume of activation estimation model from a plurality of separate volume of activation estimation models, Mangiameli further teaches it, as it can be seen for example at page 248, last paragraph at left column: “[t]he purpose of this research is to investigate the choice of a model (be it single or aggregate) for medical diagnostic decision support systems. We compare the diagnostic accuracy of 23 single models, two diverse bagging models and 23 baseline bagging models, across five medical data sets”; and further at 257, last paragraph at left column “Our research is directed at model selection issues to find the most accurate starting point for an MDSS implementation”.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Chaturvedi with the above teachings of Mangiameli by executing a machine learning module for outputting data of a first module that determines an activation status for each of a plurality of neural elements, as taught by Chaturvedi, wherein the model is selected from a plurality of models, as taught by Mangiameli. The modification would have been obvious because one of ordinary skill in the art would be motivated to understand how model selection affects the accuracy as suggested by Mangiameli at Introduction.

Referring to Claim 19, the combination of Chaturvedi and Mangiameli teaches the system of claim 18, wherein the set of electrical stimulation settings are for use with a directional leadwire (see Chaturvedi at page 122 top paragraph: “Directional electrodes may focus stimulation towards targeted regions of the brain, and the analyses required to determine their usability can be accomplished through computational modeling”).

Referring to Claim 20, the combination of Chaturvedi and Mangiameli teaches the system of claim 18, wherein applying the set of electrical stimulation settings comprises applying the set of electrical stimulation settings to the selected volume of activation estimation model to determine a value for each of one of more locations for each of a plurality of neural elements (see Chaturvedi at page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore electric field models and the stimulation parameters correspond to the ‘electric field data and electrical stimulation settings’, and the response of the surrounding tissue to the ‘value for each of one of more locations for each of a plurality of neural elements’).

Claims 8-14, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaturvedi (NPL: “Development of Accurate Computational Models for Patient-Specific Deep Brain Stimulation”, January 2012- hereinafter Chaturvedi).
Referring to Claim 8, Chaturvedi teaches a system for producing a plurality of volume of activation estimation models, each of the volume of activation estimation models associated with a different value, or a different range of values, of a particular electrical stimulation setting, the system comprising: 
a processor configured to: 
receive electric field data and a plurality of sets of electrical stimulation settings for use with a leadwire, wherein each of the sets of electrical stimulation settings comprises a one of the different values, or a value in a one of the different ranges of values, of the particular electrical stimulation setting (see page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also it teaches exploring how changing various stimulation parameters during DBS can significantly affect the response of the surrounding tissue; therefore the various stimulation parameters correspond to the ‘electrical stimulation settings comprises a one of the difference values’); and 
generate a different volume of activation estimation model from a non-linear neural element model for each of the different values, or the different ranges of values, of the particular electrical stimulation setting and using the electric field data and a one of the plurality of sets of electrical stimulation settings containing that respective value, or the value in the respective range of values, wherein the volume of activation estimation model either 1) is generated using machine learning, 2) includes only linear equations generated based on observed functioning of the non-linear neural element model that uses differential equations, or 3) does not use more than one differential equation (see Chaturvedi at page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Also at page xx; Chaturvedi teaches a novel predictor function that performed better than an AF-based approach in quantifying the spread of neural activation. This new artificial neural network (ANN)-based predictor function could also estimate volumes of tissue activated (VTAs) for multiple electrode geometries and multi-contact stimulation configurations without needing explicit computer simulations. Moreover, at page 15: “ANNs can identify and learn patterns between input data sets and their corresponding target values, using a set of weights. ANNs can also process computational problems involving complex non-linear data even if the data are imprecise and noisy (Basheer, 2000)”. Furthermore, at pages 81-82: “During ANN training, the weights of these artificial neurons are adjusted accordingly to minimize the error between the network outputs and the desired targets. One of the most common algorithms used to learn these appropriate weights in a layered feed-forward ANN is the backpropagation algorithm (Rumelhart et al., 1986). While training, the backpropagation algorithm is presented with examples of the inputs and outputs we want the network to learn (e.g., training data), after which the error between the actual and expected results is calculated. The network receives inputs by neurons in the input layer, passes through at least one intermediate (hidden) layer, and reaches the output of the network given by neurons in an output layer (Fig. 1.5). During this supervised learning, the backpropagation algorithm reduces this error until the ANN learns the training data. Generally, the training begins with random weights, and the goal is to adjust those weights appropriately so that the error will be minimized”. Therefore, the various stimulation parameters correspond to the ‘electrical stimulation settings comprises a one of the difference values’, and the model being a new ANN using supervised learning corresponds to the generated different volume of activation model using machine learning).

Referring to Claim 9, Chaturvedi teaches the system of claim 8, wherein the set of electrical stimulation settings are for use with a directional leadwire (see Chaturvedi at page 122 top paragraph: “Directional electrodes may focus stimulation towards targeted regions of the brain, and the analyses required to determine their usability can be accomplished through computational modeling”)..

Referring to Claim 10, Chaturvedi teaches the system of claim 8, wherein the particular electrical stimulation setting comprises a pulse width (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98).

Referring to Claim 11, Chaturvedi teaches the system of claim 10, wherein the plurality of separate volume of activation estimation models comprises separate volume of activation estimation models for each of a plurality of pulse widths or pulse width ranges (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98.

Referring to Claim 12, Chaturvedi teaches the system of claim 10, wherein the plurality of separate volume of activation estimation models comprises separate volume of activation estimation models for each of a plurality of different pulse width combinations (see page 96, Figure 4.5; Chaturvedi teaches “[a]dditional simulations were run for varying pulse-widths (60, 90, 120, 150, 180, 210, 450 μs). Moreover, comparison between two models, and different pulse width as shown in the graph, as sees at Fig 4.6 (C) at page 98).

Referring to Claim 13, Chaturvedi teaches the system of claim 8, wherein the particular electrical stimulation setting comprises a leadwire arrangement parameter (see Chaturvedi at page 68: “At each electrode location, contacts 2 and 3 were set to ± 5 mA (1 mA increments). Next, we determined the maximum average activation of our therapeutic targets (percent GPi axons and STN neurons) with no IC activation at each lead location (Fig. 3.5). Not surprisingly, as the electrode was placed farther away from the IC fibers of passage (i.e., more medial and/or posterior), we observed a higher therapeutic selectivity, up to a maximum average of 81%. Interestingly, current steering can achieve a similar therapeutic activation at many different electrode locations).

Referring to Claim 14, Chaturvedi teaches the system of claim 8, wherein the volume of activation estimation model is generated based on observed functioning of the non-linear neural element model that uses differential equations, wherein the observed functioning comprises using machine learning to generate the volume of activation estimation model (see page xx; Chaturvedi teaches a novel predictor function that performed better than an AF-based approach in quantifying the spread of neural activation. This new artificial neural network (ANN)-based predictor function could also estimate volumes of tissue activated (VTAs) for multiple electrode geometries and multi-contact stimulation configurations without needing explicit computer simulations. Therefore, the ANN corresponds to the use of machine learning. Moreover at page 44, Chaturvedi further teaches stimulation induced activation is dictated by the second spatial derivative of the voltage distribution along the axon; which corresponds to differential equations).

Referring to Claim 16, Chaturvedi teaches the system of claim 8, wherein the machine learning implements at least one of Artificial Neural Network (ANN), association rules, genetic algorithms, or support vector machines (see Chaturvedi at page xix and page 5; Chaturvedi teaches an implementation and comparison of five different patient-specific electric field models to assess the degree of model complexity that was needed to make accurate predictions of neural response to Deep Brain Stimulation. Moreover, at page 15: “ANNs can identify and learn patterns between input data sets and their corresponding target values, using a set of weights. ANNs can also process computational problems involving complex non-linear data even if the data are imprecise and noisy (Basheer, 2000)”).

Referring to Claim 17, Chaturvedi teaches the system of claim 16, wherein the ANN learning implements pattern recognition with back-propagation of errors (Chaturvedi at pages 81-82: “During ANN training, the weights of these artificial neurons are adjusted accordingly to minimize the error between the network outputs and the desired targets. One of the most common algorithms used to learn these appropriate weights in a layered feed-forward ANN is the backpropagation algorithm (Rumelhart et al., 1986). While training, the backpropagation algorithm is presented with examples of the inputs and outputs we want the network to learn (e.g., training data), after which the error between the actual and expected results is calculated. The network receives inputs by neurons in the input layer, passes through at least one intermediate (hidden) layer, and reaches the output of the network given by neurons in an output layer (Fig. 1.5). During this supervised learning, the backpropagation algorithm reduces this error until the ANN learns the training data. Generally, the training begins with random weights, and the goal is to adjust those weights appropriately so that the error will be minimized”).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chaturvedi in view of Denison et al (US Pub. No. 2010/0280579- hereinafter Denison).
Referring to Claim 15, Chaturvedi teaches the system of claim 8, however, fails to teach wherein the machine learning comprises decision tree analysis learning.
Denison teaches, in an analogous system, wherein the machine learning module implements at least one of decision tree analysis, association rules, genetic algorithms, and support vector machines (see [0047]; Denison teaches example machine learning techniques include, but are not limited to, a genetic algorithm, an artificial neural network (e.g., based on a support vector machine (SVM), Bayesian classifiers, and the like) or other supervised machine learning techniques).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Chaturvedi with the above teachings of Denison by executing a machine learning module for outputting data of a first module that determines an activation status for each of a plurality of neural elements, as taught by Chaturvedi, and the machine learning module implements at least one of decision tree analysis, association rules, genetic algorithms, and support vector machines, as taught by Denison. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the precision and accuracy in the prediction process of activation status.
Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting.
Examiner’s response:
            Rejection is withdrawn in view of Terminal Disclaimer approved on 3/5/2022.
In reference to Applicant’s arguments about:
Rejections under 35 USC 101.
Examiner’s response:
	Applicant asserts that claims 1-20 are integrated into a practical application, according to prong two of step 2A, however, examiner respectfully disagrees. In regards to claims 1-7 and 18-20, applicant asserts that these claims facilitates efficient determination of electrical stimulation settings for stimulation of the patient, however, as examiner explained in the rejection, the additional elements analyzed under prong two of step 2A are a processor, which does not qualify as a particular machine, and recite the limitation “output an indication of the estimated volume of activation” which amounts to generally linking the use of a judicial exception to a particular technological environment or field of use. The feature of outputting is reasonably interpreted as “displaying certain results of the collection and analysis” (see MPEP 2106.05(h) vi). Limiting application of the abstract idea to electrical stimulation settings is simply an attempt to limit the use of the abstract idea to a particular technological environment. In addition, regarding claims 8-17, these claims do not even recite this limitation, all the additional elements analyzed for these claims are done under Step 2B, as explained in the rejection.
	Applicant further asserts that the subject matter of the claimed invention is integrated into practical application in the field of electrical stimulation devices and systems - the identification of a set of stimulation settings (based on the estimated volume of stimulation determined in the claims) or volume of activation estimation models by the system to aid in programming an electrical stimulation device; however, examiner understands that the claims still do not reflect said alleged practical application. For these reasons, rejections are still maintained.
In reference to Applicant’s arguments about:
Drawings.
Examiner’s response:
	Drawings are still objected to as the replacement sheet with new copy of Fig. 5 is still blurred and unreadable.
In reference to Applicant’s arguments about:
Rejections under 35 USC 103(a).
Examiner’s response:
 Examiner respectfully disagrees. After further consideration, examiner respectfully understands that there is no patentable distinction (emphasis added) between the broadest reasonable interpretation (BRI) of the amended claim limitations and the combination of the prior art. 
In regards to claim 1, applicant asserts that Chaturvedi fails to teach “based on a value of at least one setting in the set of electrical stimulation settings”, however, examiner respectfully disagrees. As explained in the updated rejection, Chaturvedi explores the change of various stimulation parameters during DBS to understand the effect on the response of the surrounding tissue, and furthermore, explains that these parameters are voltage, pulse width and frequency, which are numeric values.
In regards to claim 18, applicant asserts that Chaturvedi fails to teach “a selection of patient anatomical structure”, however, examiner respectfully disagrees. As explained in the updated rejection, Chaturvedi uses images for positioning ang aligning 3D surfaces representing anatomical nuclei of interest as well as to determine the position of the DBS electrode within the patient’s brain; therefore, these are considered patient anatomical structures. 
In regards to Claim 8, applicant asserts that Chaturvedi fails to teach “generate a different volume of activation estimation model”, however, examiner respectfully disagrees. As explained in the updated rejection, Chaturvedi teaches a new artificial neural network based predictor to estimate volumes of tissue activated (VTAs) for multiple electrode geometries and multi-contact stimulation configurations without needing explicit computer simulations, which reasonably corresponds to the claimed “different volume of activation estimation model”.
After further consideration, examiner still understands that there is no patentable distinction (emphasis added) between the current prior art of record and the claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126